SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForJanuary 30, 2015 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): COMPANHIA DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO – SABESP PUBLICLY-HELD COMPANY Corporate Taxpayer’s ID (CNPJ) 43.776.517/0001-80 Company Registry (NIRE) 35.3000.1683 -1 SUBSCRIBED AND PAID-IN CAPITAL - R$10,000,000,000.00 MINUTES OF THE EXTRAORDINARY SHAREHOLDERS’ MEETING HELD ON JANUARY 29, 2015 DATE, TIME AND VENUE : January 29, 2015, at 11:00 a.m., at the Company's headquarters, located at Rua Costa Carvalho, nº 300, in the city and state of São Paulo. CALL NOTICE : The Call Notice was published in December 30 and 31, 2014 and January 6, 2015 editions of the Official Gazette of the State of São Paulo, and in the December 30, 2014 and January 2 and 3, 2015 editions of the Valor Econômico newspaper. ATTENDANCE : Shareholders representing more than two thirds of the capital stock, as per the signatures in the Shareholders’ Attendance Book. The meeting was also attended by: Jerônimo Antunes, member of the Board of Directors and Coordinator of the Audit Committee, Angela Beatriz Airoldi, Manager of the Investor Information Department, Priscila Costa da Silva, Management Analyst of the Investor Information Department, John Emerson Silva, Management Analyst of the Investor Information Department, and Beatriz Helena de Almeida e Silva Lorenzi, lawyer of the Legal Department. PRESIDING BOARD : Chairman of the meeting: Jerônimo Antunes. Secretaries: Marli Soares da Costa and Marialve de Sousa Martins. PUBLICATIONS : The Management’s Proposal and other relevant documents were made available to shareholders at the Company’s headquarters and on its website, as well as on the websites of the Brazilian Securities and Exchange Commission – CVM and BM&FBOVESPA S.A. – Securities, Commodities and Futures Exchange. AGENDA : I. The addition of one more member to the current Board of Directors . II. The election of a new member and Chairman of the Board of Directors, for the remainder of the 2014-2016 term of office. CLARIFICATIONS : 1) The matters were analyzed by the State Capital Defense Council – CODEC, the object of Proceeding S.F. No. 12091-75616/2015, whose vote recommendation presented by the representative of the shareholder São Paulo State Finance Department is included in CODEC Report No.015/2015 of January 28, 2015. RESOLUTIONS : The Chairman opened discussion on item I of the Agenda, the addition of one more member to the current Board of Directors . The representative of the shareholder São Paulo State Finance Department, Cristina Margarete Wagner Mastrobuono, took the floor, and, based on Codec Report No.015/2015, proposed to determine the number of members of Sabesp’s Board of Directors at eleven (11). After being submitted to a vote by the Chairman, the proposal of the shareholder São Paulo State Finance Department was approved by a majority vote , abstentions and negative votes having been duly recorded. Subsequently, the Chairman discussed item II of the Agenda, the election of a new member and Chairman of the Board of Directors, for the remainder of the 2014-2016 term of office . The representative of the shareholder São Paulo State Finance Department, attorney-in-fact Cristina Margarete Wagner Mastrobuono, took the floor and, based on the above-mentioned Codec Report, nominated BENEDITO PINTO FERREIRA BRAGA JUNIOR , Brazilian, married, civil engineer, bearer of identification document (RG) no. 3.415.725-6 SSP/SP and inscribed in the roll of individual taxpayers (CPF) under no. 550.602.698-68, domiciled in the city and state of São Paulo at Rua Costa Carvalho nº 300 – Pinheiros, as the new member of the Board of Directors , for the remainder of the two (2)-year term of office ending April 2016. After being submitted to a vote by the Chairman, the proposal of the shareholder São Paulo State Finance Department was approved by a majority vote , abstentions and negative votes having been duly recorded. The Chairman submitted to resolution by the Shareholders’ Meeting, pursuant to paragraph 2 of Article 8 of the Bylaws, the choice of the Chairman of the Board of Directors, and the nomination of Board member Benedito Pinto Ferreira Braga Junior was approved by a majority vote . The Board member hereby elected shall perform his duties pursuant to the Company’s Bylaws, with a unified term-of-office until the Shareholder’s Meeting that resolves on the approval of the accounts for the year ending December 31, 2015, in compliance with the caput of Article 140 of Federal Law 6404/76, and his compensation will be determined pursuant to CODEC Report No. 001/2007, provided that he complies with the conditions set forth in CODEC Report No. 116/2004. He will also be entitled to pro rata temporis bonuses, paid in December, pursuant to Article 4 of CODEC Resolution No. 001/91. Investiture in the position shall comply with the requirements and procedures provided for by Brazilian Corporation Law and other legal provisions in force, including those related to the delivery of the Statement of Assets, which shall abide by the applicable state regulation, to the signature of the statement declaring the absence of legal impediments as well as the Term of Commitment, provided for in the Listing Regulations of the Novo Mercado trading segment of the São Paulo Stock Exchange. Given the above-mentioned resolutions, the Board of Directors is therefore composed as follows: Chairman : Benedito Pinto Ferreira Braga Junior . Board members : Mauro Guilherme Jardim Arce , Alberto Goldman , Claudia Polto da Cunha , Francisco Vidal Luna , Jerônimo Antunes , Reinaldo Guerreiro , Sidnei Franco da Rocha, Walter Tesch and Luís Eduardo Assis . CLOSURE AND DRAWING UP OF THE MINUTES : There being no further business to address, the Chairman thanked the shareholders for their attendance and the Extraordinary Shareholders’ Meeting was adjourned for the drawing up of these minutes, which were then read, approved and signed by the Chairman, the Secretaries and the attending shareholders, who constituted the quorum necessary for the resolutions taken. DOCUMENTS FILED at the Company’s Secretariat – PPS . The proxies of the shareholder representatives listed below, accompanied by their voting records, will be filed at the Company’s headquarters, duly numbered and signed by the Presiding Board, as well as the other documents mentioned above. São Paulo, January 29, 2015. JERÔNIMO ANTUNES Chairman of the meeting CRISTINA MARGARETE W. MASTROBUONO (representing the shareholder São Paulo State Finance Department) MARLI SOARES DA COSTA Secretary CAMILA PUPO PALOMARES (representing the shareholder The Bank Of New York Mellon-ADR department) MARIALVE DE SOUSA MARTINS Secretary PAULO ROBERTO B. BRANDÃO (representing the shareholders Itaú Unibanco S.A.) ARROWSTREET CAPITAL GLOBAL EQUITY LONG/SHORT FUND LIMITED ARROWSTREET EAFE ALPHA EXTENSION FUND II ARROWSTREET GLOBAL ALPHA EXTENSION FUND I ARROWSTREET US GROUP TRUST HFR HE LAZARD GLOBAL HEXAGON MASTER TRUST LAZARD GLOBAL HEXAGON MASTER F LP PAULO ROBERTO B. BRANDÃO (representing the shareholders HSBC Corretora de Títulos e Valores Mobiliários S.A.) HSBC INTERNATIONAL SELECT FUND - MULTIALPHA GLOBAL EMERGING MARKETS EQUITY FIRST STATE GLOBAL UMBRELLA FUND PLC RE FIRST STATE GLOBAL LISTED INFRASTRUCTURE FUND PAULO ROBERTO B. BRANDÃO (representing the shareholders J. P. Morgan S.A. Distribuidora de Títulos e Valores Imobiliários) BRITISH COAL STAFF SUPERANNUATION SCHEME CONSTRUCTION & BUILDING UNIONS SUPERANNUATION FUND J.P. MORGAN TRUSTEE AND DEPOSITARY COMPANY LIMITED AS TRUSTEE OF SCHRODER QEP GLOBAL EMERGING MARKETS FUND JNL/MELLON CAPITAL EMERGING MARKETS INDEX FUND JP MORGAN CHASE RETIREMENT PLAN LABOR PENSION FUND SUPERVISORY COMMITTEE - LABOR PENSION FUND LABOR PENSION FUND SUPERVISORY COMMITTEE - LABOR PENSION FUND LABOR PENSION FUND SUPERVISORY COMMITTEE - LABOR PENSION FUND LABOR PENSION FUND SUPERVISORY COMMITTEE - LABOR PENSION FUND LABOR PENSION FUND SUPERVISORY COMMITTEE - LABOR PENSION FUND MISSOURI EDUCATION PENSION TRUST NVIT DEVELOPING MARKETS FUND NVIT EMERGING MARKETS FUND PUBLIC EMPLOYEES RETIREMENT SYSTEM OF OHIO PUBLIC EMPLOYEES RETIREMENT SYSTEM OF OHIO RETIREMENT PLAN FOR EMPLOYEES OF AETNA INC SBC MASTER PENSION TRUST SBC MASTER PENSION TRUST SCHRODER QEP EMERGING MARKETS FUND STATE OF NEW MEXICO STATE INVESTMENT COUNCIL STATE OF WYOMING THE BOEING COMPANY EMPLOYEE RETIREMENT PLANS MASTER TRUST THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MTBJ400045828 THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MTBJ400045829 THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MTBJ400045835 THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MUTB400045792 THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MUTB400045795 THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MUTB400045796 VANGUARD INVESTMENT SERIES, PLC VANGUARD TOTAL INTERNATIONAL STOCK INDEX FUND, A SERIES OF VANGUARD STAR FUNDS PAULO ROBERTO B. BRANDÃO (representing the shareholders Citibank N.A) FIDELITY INVESTMENT TRUST: LATIN AMERICA FUND FIDELITY SALEM STREET TRUST: SPARTAN EMERGING MARKETS INDEX FUND FIDELITY SALEM STREET TRUST: SPARTAN GLOBAL EX U.S. INDEX FUND FIRST TRUST BRAZIL ALPHADEX FUND FIRST TRUST EMERGING MARKETS ALPHADEX FUND FIRST TRUST LATIN AMERICA ALPHADEX FUND GMO DEVELOPED WORLD STOCK FUND, A SERIES OF GMO TRUST GMO TRUST ON BEHALF OF GMO EMERGING COUNTRIES FUND LACM EMERGING MARKETS FUND L.P. LOS ANGELES CAPITAL GLOBAL FUNDS PLC NZAM EM8 EQUITY PASSIVE FUND SCHWAB FUNDAMENTAL EMERGING MARKETS LARGE COMPANY INDEX FUND THE GMO EMERGING MARKETS FUND THE NOMURA TRUST AND BANKING CO., LTD. RE: INT. EMERGING STOCK INDEX MSCI EMERGING NO HEDGE MOTHER VANGUARD EMERGING MARKETS STOCK INDEX FUND VANGUARD FTSE ALL-WORLD EX-US INDEX FUND, A SERIES OF VANGUARD INTERNATIONAL EQUITY INDEX FUNDS VANGUARD FUNDS PUBLIC LIMITED COMPANY VANGUARD FUNDS PUBLIC LIMITED COMPANY VANGUARD FUNDS PUBLIC LIMITED COMPANY VANGUARD INTERNATIONAL VALUE FUND VANGUARD TOTAL WORLD STOCK INDEX FUND, A SERIES OF VANGUARD INTERNATIONAL EQUITY INDEX FUNDS NATIONAL COUNCIL FOR SOCIAL SECURITY FUND NATIONAL COUNCIL FOR SOCIAL SECURITY FUND AGF INVESTMENTS INC NORGES BANK SCHOOL EMPLOYEES RETIREMENT SYSTEM OF OHIO SCHOOL EMPLOYEES RETIREMENT SYSTEM OF OHIO THE STATE TEACHERS RETIREMENT SYSTEM OF OHIO THE STATE TEACHERS RETIREMENT SYSTEM OF OHIO THE STATE TEACHERS RETIREMENT SYSTEM OF OHIO GMO MEAN REVERSION FUND(ONSHORE), A SERIES OF GMO MASTER PORTFOLIOS(ONSHORE), L.P. PICTET FUNDS S.A RE: PI(CH)-EMERGING MARKETS TRACKER PICTET - EMERGING MARKETS INDEX PICTET - EMERGING MARKETS SUSTAINABLE EQUITIES PICTET - WATER ALLIANCEBERNSTEIN TAX-MANAGED BALANCED WEALTH STRATEGY ALLIANCEBERNSTEIN TAX-MANAGED WEALTH APPRECIATION STRATEGY AMERICAN AIRLINES,INC.MASTER FIXED BENEFIT PENSION TRUST ASCENSION HEALTH MASTER PENSION TRUST BLACKROCK CDN MSCI EMERGING MARKETS INDEX FUND BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A. BRANDES CANADA EMERGING MARKETS EQUITY UNIT TRUST BRANDES CANADA INTERNATIONAL EQUITY UNIT TRUST BRANDES INSTITUTIONAL INTERNATIONAL EQUITY FUND BRANDES INVESTMENT FUNDS PUBLIC LIMITED COMPANY / BRANDES EMERGING MARKETS EQUITIES FUND BRANDES INVESTMENT TRUST - BRANDES INSTITUTIONAL EMERGING MARKETS FUND BRUNEI INVESTMENT AGENCY CAISSE DE DEPOT ET PLACEMENT DU QUEBEC CAISSE DE DEPOT ET PLACEMENT DU QUEBEC CALIFORNIA PUBLIC EMPLOYEES´ RETIREMENT SYSTEM CALIFORNIA PUBLIC EMPLOYEES´ RETIREMENT SYSTEM CALIFORNIA PUBLIC EMPLOYEES´ RETIREMENT SYSTEM CALIFORNIA PUBLIC EMPLOYEES´ RETIREMENT SYSTEM CITY OF NEW YORK GROUP TRUST CITY OF NEW YORK GROUP TRUST CITY OF NEW YORK GROUP TRUST COLLEGE RETIREMENT EQUITIES FUND COMPASS AGE LLC DESJARDINS GLOBAL INFRASTRUCTURE FUND DET. ED. QUALIFIED NUCLEAR DECOMMISSIONING TRUST DTE ENERGY COMPANY AFFILIATES EMPLOYEE BENEFIT PLANS MASTER TRUST DTE VEBA MASTER TRUST EMERGING MARKETS EQUITY INDEX MASTER FUND EMERGING MARKETS EQUITY INDEX PLUS FUND EMERGING MARKETS EX-CONTROVERSIAL WEAPONS EQUITY INDEX FUND B EMERGING MARKETS INDEX NON-LENDABLE FUND EMERGING MARKETS INDEX NON-LENDABLE FUND B EMERGING MARKETS PLUS SERIES OF BLACKROCK QUANTITATIVE PARTNERS, L.P. EMERGING MARKETS SUDAN FREE EQUITY INDEX FUND FIDELITY LATIN AMERICA FUND FRANCISCAN ALLIANCE, INC GMAM INVESTMENT FUNDS TRUST GMO IMPLEMENTATION FUND, A SERIES OF GMO TRUST HC CAPITAL TRUST THE INSTITUTIONAL INTERNATIONAL EQUITY PORTFOLIO HC CAPITAL TRUST THE INTERNATIONAL EQUITY PORTFOLIO IBM 401(K) PLUS PLAN ILLINOIS STATE BOARD OF INVESTMENT ISHARES II PUBLIC LIMITED COMPANY ISHARES III PUBLIC LIMITED COMPANY ISHARES MSCI ACWI EX US INDEX FUND ISHARES MSCI ACWI INDEX FUND ISHARES MSCI BRAZIL CAPPED ETF ISHARES MSCI BRIC INDEX FUND ISHARES MSCI EMERGING MARKETS INDEX FUND ISHARES PUBLIC LIMITED COMPANY ISHARES PUBLIC LIMITED COMPANY ISHARES PUBLIC LIMITED COMPANY ISHARES VII PUBLIC LIMITED COMPANY JOHN HANCOCK FUNDS II STRATEGIC EQUITY ALLOCATION FUND JOHN HANCOCK VARIABLE INSURANCE TRUST INTERNATIONAL EQUITY INDEX TRUST B KAISER PERMANENTE GROUP TRUST LAZARD GLOBAL INVESTMENT FUNDS PUBLIC LIMITED COMPANY LAZARD INTERNATIONAL EQUITY SELECT PORTFOLIO LAZARD INTERNATIONAL STRATEGIC EQUITY (ACQ EX-U.S.) TRUST LAZARD INTERNATIONAL STRATEGIC EQUITY PORTFOLIO MINISTRY OF STRATEGY AND FINANCE MINISTRY OF STRATEGY AND FINANCE MINISTRY OF STRATEGY AND FINANCE NATIONAL WESTMINSTER BANK PLC AS DEPOSITARY OF FIRST STATE INVESTMENTS ICVC - FIRST STATE GLOBAL LI NEW YORK STATE TEACHERS RETIREMENT SYSTEM NEW YORK STATE TEACHERS RETIREMENT SYSTEM NUVEEN TRADEWINDS EMERGING MARKETS FUND OCEANROCK INTERNATIONAL EQUITY FUND OMERS ADMINISTRATION CORPORATION PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY SANFORD C. BERNSTEIN FUND, INC. - TAX-MANAGED INTERNATIONAL PORTFOLIO SANFORD C. BERNSTEIN FUND, INC - OVERLAY A PORTFOLIO SANFORD C. BERNSTEIN FUND, INC - TAX-AWARE OVERLAY A PORTFOLIO SANFORD C. BERNSTEIN FUND, INC. - INTERNATIONAL PORTFOLIO SCHWAB EMERGING MARKETS EQUITY ETF SCHWAB FUNDAMENTAL EMERGING MARKETS LARGE COMPANY INDEX ETF SPDR S&P EMERGING MARKETS ETF SSGA MSCI BRAZIL INDEX NON-LENDING QP COMMON TRUST FUND STATE OF ALASKA RETIREMENT AND BENEFIT PLANS STATE OF OREGON STATE OF OREGON STATE STREET BANK AND TRUST COMPANY INVESTMENT FUNDS FOR TAX EXEMPT RETIREMENT PLANS STATE STREET BANK AND TRUST COMPANY INVESTMENT FUNDS FOR TAX EXEMPT RETIREMENT PLANS SUNSUPER POOLED SUPERANNUATION TRUST TEACHER RETIREMENT SYSTEM OF TEXAS TEACHERS RETIREMENT SYSTEM OF THE STATE OF ILLINOIS THE BANK OF KOREA THE CALIFORNIA STATE TEACHERS RETIREMENT SYSTEM THE MASTER TRUST BANK OF JAPAN, LTD. RE: RUSSELL GLOBAL ENVIRONMENT TECHNOLOGY FUND THE MONETARY AUTHORITY OF SINGAPORE THE MONETARY AUTHORITY OF SINGAPORE THE MONETARY AUTHORITY OF SINGAPORE TIAA-CREF FUNDS - TIAA-CREF EMERGING MARKETS EQUITY INDEX FUND USAA EMERGING MARKETS FUND WASHINGTON STATE INVESTMENT BOARD WELLS FARGO ADVANTAGE DIVERSIFIED INTERNATIONAL FUND WELLS FARGO ADVANTAGE DIVERSIFIED STOCK PORTFOLIO WELLS FARGO ADVANTAGE INTERNATIONAL VALUE PORTFOLIO WISDOMTREE EMERGING MARKETS EQUITY INCOME FUND WISDOMTREE GLOBAL EQUITY INCOME FUND WISDOMTREE GLOBAL EX-US UTILITIES FUND WSIB INVESTMENTS PUBLIC EQUITIES POOLED FUND TRUST ACADIAN EMERGING MARKETS EQUITY FUND ACADIAN EMERGING MARKETS EQUITY II FUND, LLC ADVISORS INNER CIRCLE FUND - ACADIAN EMERGING MARKETS PORTFOLIO ALASKA PERMANENT FUND ARCHDIOCESE OF PHILADELPHIA ARIZONA PSPRS TRUST AT&T UNION WELFARE BENEFIT TRUST BELL ATLANTIC MASTER TRUST BELLSOUTH CORPORATION RFA VEBA TRUST BNY MELLON FUNDS TRUST - BNY MELLON EMERGING MARKETS FUND CF DV EMERGING MARKETS STOCK INDEX FUND CIBC EMERGING MARKETS INDEX FUND EATON VANCE COLLECTIVE INVESTMENT TRUST FOR EMPLOYEE BENEFIT PLANS - EMERGING MARKETS EQUITY FUND ELECTRICAL WORKERS LOCAL NO.26 PENSION TRUST FUND EMPLOYEES RETIREMENT SYSTEM OF TEXAS ENSIGN PEAK ADVISORS, INC. EVANGELICAL LUTHERAN CHURCH IN AMERICA BOARD OF PENSIONS FLORIDA RETIREMENT SYSTEM TRUST FUND HEWLETT PACKARD COMPANY TAX SAVING CAPITAL ACCUMULATION PLAN - ALLIANCE BERNSTEIN JOHN DEERE PENSION TRUST KANSAS PUBLIC EMPLOYEES RETIREMENT SYSTEM KENTUCKY RETIREMENT SYSTEMS KENTUCKY RETIREMENT SYSTEMS INSURANCE TRUST FUND LAY EMPLOYEES RETIREMENT PLAN OF THE ARCHDIOCESE OF PHILADELPHIA LOCAL NO. 8 IBEW RETIREMENT PLAN AND TRUST LOUISIANA STATE EMPLOYEES RETIREMENT SYSTEM LVIP BLACKROCK EMERGING MARKETS INDEX RPM FUND MELLON BANK N.A EMPLOYEE BENEFIT COLLECTIVE INVESTMENT FUND PLAN MOUNT WILSON GLOBAL FUND L.P. PENSION FUND OF THE CHRISTIAN CHURCH (DISCIPLES OF CHRIST) PSEG NUCLEAR LLC MASTER DECOMMISSIONING TRUST PUBLIC EMPLOYEE RETIREMENT SYSTEM OF IDAHO PUBLIC EMPLOYEES RETIREMENT SYSTEM OF MISSISSIPPI PUBLIC SECTOR PENSION INVESTMENT BOARD RAYTHEON COMPANY MASTER TRUST ROCHE US DB PLANS MASTER TRUST RUSSELL INSTITUTIONAL FUNDS, LLC - RUSSELL EMERGING MARKETS EQUITY PLUS FUND SOUTH DAKOTA RETIREMENT SYSTEM SOUTHERN CA EDISON CO NUCLEAR FAC QUAL CPUC DECOM M T FOR SAN ONOFRE AND PALO VERDE NUC GEN STATION STATE OF WINSCONSIN INVESTMENT BOARD MASTER TRUST THE ARCHDIOCESE OF HARTFORD INVESTMENT TRUST THE HARTFORD ROMAN CATHOLIC DIOCESAN CORPORATION RETIREMENT PLANS MASTER TRUST THE PENSION RESERVES INVESTMENT MANAGEMENT BOARD THE TRUSTEES OF SAINT PATRICKS CATHEDRAL IN THE CITY OF NEW YORK TIME WARNER CABLE PENSION PLAN MASTER TRUST UPS GROUP TRUST VEBA PARTNERSHIP N L.P. WEST VIRGINIA INVESTMENT MANAGEMENT BOARD DB X -TRACKERS MSCI BRAZIL HEDGED EQUITY FUND DB X-TRACKERS MSCI ALL WORLD EX-US HEDGED EQUITY FUND EGSHARES BRAZIL INFRASTRUCTURE ETF FIRST TRUST EMERGING MARKETS ALPHADEX UCITS ETF ING EMERGING MARKETS INDEX PORTFOLIO LEGG MASON GLOBAL FUNDS, P.L.C. NORTHWEST NATURAL GAS COMPANY RETIREMENT TRUST POWERSHARES FTSE RAFI EMERGING MARKETS PORTFOLIO POWERSHARES GLOBAL WATER PORTFOLIO POWERSHARES S&P EMERGING MARKETS HIGH BETA PORTFOLIO THE BANK OF KOREA THE DOMESTIC AND FOREIGN MISSIONARY SOCIETY OF THE PROTESTANT EPISCOPAL CHURCH IN THE USA THE SEVENTH SWEDISH NATIONAL PENSION FUND - AP 7 EQUITY FUND VALERO ENERGY CORPORATION PENSION PLAN COMMONWEALTH SUPERANNUATION CORPORATION EMPLOYEES RETIREMENT SYSTEM OF THE CITY MILWAUKEE FIDELITY SALEM STREET TRUST: FIDELITY SERIES GLOBAL EX U.S. INDEX FUND FUTURE FUND BOARD OF GUARDIANS FUTURE FUND INVESTMENT COMPANY NO.2 PTY LTD IBM DIVERSIFIED GLOBAL EQUITY FUND INTERVENTURE EQUITY INVESTMENTS LIMITED MASCO CORPORATION RETIREMENT MASTER TRUST NATIONAL COUNCIL FOR SOCIAL SECURITY FUND NAV CANADA PENSION PLAN NORTHERN TRUST COLLECTIVE ALL COUNTRY WORLD INDEX (ACWI) EX-US FUND-LENDING NORTHERN TRUST COLLECTIVE EMERGING MARKETS INDEX FUND-LENDING NORTHERN TRUST INVESTMENT FUNDS PLC NTGI - QUANTITATIVE MANAGEMENT COLLECTIVE FUNDS TRUST PYRAMIS GLOBAL EX U.S. INDEX FUND LP ROTHKO EMERGING MARKETS ALL CAP EQUITY FUND, L.P. THE HIGHCLERE INTERNATIONAL INVESTORS EMERGING MARKETS SMID FUND THE ILLINOIS MUNICIPAL EMPLOYEES RETIREMENT FUND THE PFIZER MASTER TRUST TYCO ELECTRONICS DEFINED BENEFIT PLNS MASTER TST SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:January 30, 2015 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
